


Exhibit No. 10(b)

 

Constellation Energy

Group, Inc.

Nonqualified Deferred

Compensation Plan

 

Amended and Restated Effective

January 1, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Purpose and Nature of the Plan

1

 

 

Part I: FOR BENEFITS EARNED AND VESTED ON OR AFTER JANUARY 1, 2005

 

 

 

 

1.

Definitions

2

2.

Plan Administration

3

3.

Eligibility and Participation

4

4.

Basic Compensation Deferral Election

4

5.

Incentive Award Deferral Election

5

6.

Other Award Deferral Election

5

7.

Matching Contributions

6

8.

Plan Accounts

6

9.

Distribution of Plan Accounts

7

10.

Beneficiaries

9

11.

Valuation of Interest

9

12.

Withdrawals

10

13.

Compliance with Code Section 409A

10

14.

Miscellaneous

11

 

 

 

 

 

Part II: FOR BENEFITS EARNED AND VESTED BEFORE JANUARY 1, 2005

 

 

 

 

1.

Definitions

13

2.

Plan Administration

14

3.

Eligibility and Participation

14

4.

Basic Compensation Deferral Election

15

5.

Incentive Award Deferral Election

15

6.

Other Award Deferral Election

16

7.

Matching Contributions

16

8.

Death Benefit Contribution

16

9.

Rollover Contributions

16

10.

Plan Accounts

16

11.

Distribution of Plan Accounts

17

12.

Beneficiaries

19

13.

Valuation of Interest

20

14.

Withdrawals

20

15.

Miscellaneous

21

 

--------------------------------------------------------------------------------


 

PURPOSE AND NATURE OF THE PLAN

 

Constellation Energy Group, Inc. (the “Company”) established the Constellation
Energy Group, Inc. Nonqualified Deferred Compensation Plan (“Plan”) and
maintains the Plan as an unfunded retirement plan for a select group of
management or highly compensation employees.  The purpose of this Plan is to
enable certain management and key employees of Constellation Energy Group and
its subsidiaries to accumulate additional retirement income through deferral of
compensation and receipt of matching contributions in excess of those permitted
by the Constellation Energy Group, Inc. Employee Savings Plan.  The Plan is 
divided into two parts: the first applicable to benefits earned and vested on or
after January 1, 2005, which are subject to Internal Revenue Code section 409A,
and the second applicable to benefits earned and vested before January 1, 2005,
which are “grandfathered” under Internal Revenue Code section 409A.

 

1

--------------------------------------------------------------------------------


 

PART I:                                                   FOR BENEFITS EARNED
AND VESTED ON OR AFTER JANUARY 1, 2005

 

1.                                       Definitions.  All words beginning with
an initial capital letter and not otherwise defined herein shall have the
meaning set forth in the Employee Savings Plan.  All singular terms defined in
this Plan will include the plural and vice versa.  As used herein, the following
terms will have the meaning specified below:

 

“Basic Compensation” means such compensation as set forth in the Employee
Savings Plan, without regard to the Internal Revenue Code Section 401(a)(17)
annual compensation limitation.

 

“Code” means Internal Revenue of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board of Directors of
Constellation Energy Group.

 

“Constellation Energy Group” means Constellation Energy Group, Inc., a Maryland
corporation, or its successor.

 

“Death Benefit Contributions” means the death benefit contributions described in
Section 8.

 

“Deferred Compensation” means any compensation payable by Constellation Energy
Group or its subsidiaries to a participant that is deferred under the provisions
of this Plan.

 

“Eligibility Date” means the date Plan Administrator designates as the date that
an employee becomes eligible for the plan, generally a hire or promotion date.

 

“Employee Savings Plan” means the Constellation Energy Group, Inc. Employee
Savings Plan as may be amended from time to time, or any successor plan.

 

“Executive Annual Incentive Plan” means the Executive Annual Incentive Plan of
Constellation Energy Group, Inc. as may be amended from time to time, or any
successor plan, and/or any other incentive plan designated in writing by the
Plan Administrator.

 

“Incentive Award” means an award granted under the Executive Annual Incentive
Plan or the Senior Management Annual Incentive Plan.

 

2

--------------------------------------------------------------------------------


 

“Key Employee” means an employee listed each year by Constellation Energy Group
on the Key Employee List as required by Treasury Regulation 1.409A-1(i), which
shall generally be comprised of officers, and shall include but not be limited
to: the 50 most highly paid officers having annual compensation greater than
$130,000 (as adjusted from time to time); 5% owners; and 1% owners that have
annual compensation from Constellation Energy Group greater than $150,000 (as
adjusted from time to time). Key Employees shall be identified as of December 31
of each year, and the List shall take effect on April 1 of the year following.

 

“Matching Contributions” means the matching contributions described in
Section 7.

 

“Plan Accounts” means amounts of a participant’s and employer’s contributions,
and earnings under the Plan.

 

“Plan Administrator” means, as set forth in Section 2, the senior human
resources executive of Constellation Energy Group, Inc..

 

“Rabbi Trust” means the trust established by Constellation Energy Group pursuant
to Grantor Trust Agreement dated as of April 30, 1999 between Constellation
Energy Group and T. Rowe Price Trust Company.

 

“Senior Management Annual Incentive Plan” means the Senior Management Annual
Incentive Plan of Constellation Energy Group, Inc. as may be amended from time
to time, or any successor plan, and/or any other incentive plan designated in
writing by the Plan Administrator.

 

“Severance from Service Date” means the date that the employee dies, retires, or
otherwise has a termination of employment such that it is reasonably anticipated
that the employee will perform no additional services, or the level of bona fide
services performed would permanently decrease to no more than 20 percent of the
average level of bona fide services performed in the immediately preceding
36-month period.

 

2.                                       Plan Administration.  The senior human
resources executive of Constellation Energy Group, Inc. is the Plan
Administrator and has the sole authority (except as specified otherwise herein)
to interpret the Plan, and, in general, to make all other determinations
advisable

 

3

--------------------------------------------------------------------------------


 

for the administration of the Plan to achieve its stated objective.

 

Appeals of written decisions by the Plan Administrator may be made to the
Committee.  Decisions by the Committee shall be final and not subject to further
appeal.  The Plan Administrator shall have the power to delegate all or any part
of his/her duties to one or more designees, and to withdraw such authority, by
written designation.

 

3.                                       Eligibility and Participation.  Each
officer, management or key employee of Constellation Energy Group or its
subsidiaries, may be designated in writing by the Plan Administrator as eligible
to participate with respect to one or more of the provisions of Sections 4, 5,
6, and 7, which designation will also indicate whether all or part of such
participant’s Plan Accounts will be held in the Rabbi Trust and shall identify
the Eligibility Date.  Once designated, eligibility shall continue until such
designation is withdrawn at the discretion and by written order of the Plan
Administrator.  Notwithstanding subsequent withdrawal of eligibility of an
employee, such an employee with Plan Accounts will remain a participant of the
Plan, except that no further deferrals of compensation under the Plan are
permitted.  While designated as eligible with respect to one or more of the
provisions of Sections 5, 6, or 7, an employee may participate in the Plan to
the extent set forth in such designation. A newly eligible employee shall begin
participating in the Plan no earlier than the January 1 of the year following
the date that is 31 days after the employee’s Eligibility Date.

 

4.                                       Basic Compensation Deferral Election. 
Unless otherwise designated in writing by the Plan Administrator, a participant
may defer Basic Compensation as set forth in this Section 4.  A participant may
elect to defer up to 15% of monthly Basic Compensation.  A participant may also
elect to defer up to 85% of monthly Basic Compensation, if any, after cumulative
monthly Basic Compensation for the calendar year exceeds the dollar limitation
set forth in Internal Revenue Code Section 401(a)(17) (as adjusted by the
Commissioner for increases in the cost of living in accordance with Internal
Revenue Code Section 401(a)(17)(B)).  Any deferrals shall be in 1% multiples, or
in such other manner established by the Plan Administrator from time to time,
subject to adjustment as necessary to provide for any required withholding
taxes.

 

4

--------------------------------------------------------------------------------


 

(a)                                  Initial election:  The initial election
shall be made by notification in the form and manner established by the Plan
Administrator from time to time, but no later than December 31 of the year in
which the date that is 31 days after the Eligibility Date occurs.  Such election
shall be effective as of the beginning of the year following the date that is 31
days after the Eligibility Date.

 

(b)                                 Annual election:  An election shall be made
by notification in the form and manner established by the Plan Administrator
from time to time, but no later than December 31 of the year preceding the year
in which the Basic Compensation is earned.  The election shall be effective as
of the beginning of the year in which the services connected with the Basic
Compensation are to be performed.

 

(c)                                  Revocation: An election may be revoked by
notification in the form established by the Plan Administrator from time to
time, and shall be effective as of the beginning of the year following the year
during which the revocation is received by the Plan Administrator

 

5.                                       Incentive Award Deferral Election. 
Unless otherwise designated in writing by the Plan Administrator,  a participant
may elect to defer Incentive Award compensation in 1% multiples, or in such
other manner established by the Plan Administrator from time to time, subject to
adjustment as necessary to provide for any required withholding taxes.  Such
election shall be made annually by notification in the form and manner
established by the Plan Administrator from time to time, but no later than
December 31 of the year preceding the Incentive Award performance year.  Such
election shall be effective as of the first day of the performance year. 
Notwithstanding the foregoing, the Plan Administrator may permit a deferral
election of Incentive Award compensation up to a date no later than 6 months
before the end of the performance year. Such election shall be effective as of
the first day of the performance year.

 

6.                                       Other Deferral Election.  Unless
otherwise designated in writing by the Plan Administrator, a participant may
elect to defer, in 1% multiples, other forms of compensation that are designated
in writing by the Plan Administrator.  Such election must be made prior to the
date upon which there is a legally binding right to payment, by notification in
the form and manner

 

5

--------------------------------------------------------------------------------


 

established by the Plan Administrator from time to time.  Such election is
effective upon execution.  All elections under this Section are irrevocable once
effective.

 

7.                                       Matching Contributions. Matching
Contributions are made by Constellation Energy Group to the Plan, after a
participant’s cumulative monthly Basic Compensation for the calendar year
exceeds the dollar limitation set forth in Internal Revenue Code
Section 401(a) (17) (as adjusted by the Commissioner for increases in the cost
of living in accordance with Internal Revenue Code Section 401(a) (17) (B)), in
an amount equal to the rate of Company Matching Contributions under the Employee
Savings Plan multiplied by a participant’s monthly Basic Compensation deferral.

 

8.                                       Plan Accounts. Contributions shall be
(a) credited to participant Plan Accounts as soon as practicable; (b) to the
extent designated by the Plan Administrator, held for the benefit of the
participant in the Rabbi Trust; and (c) credited with earnings at the T. Rowe
Price Summitt Cash Reserves Fund rate, or such other fund as shall replace this
fund in the Employee Savings Plan.  However, a participant may elect (by
notification in the form and manner established by the Plan Administrator from
time to time) to have all or a portion of his/her Plan Accounts credited with
earnings at a rate equal to the T. Rowe Price Summitt Cash Reserves Fund rate,
the T. Rowe Price New Income Fund rate, or one or more of the rates earned by
investment options available under the Employee Savings Plan, except the Common
Stock Fund and the Interest Income Fund.  Earnings are credited to Plan Accounts
commencing on the day the contributions are credited to the Plan Accounts.  Plan
Accounts will be valued daily in the same manner as for Investment Funds under
the Employee Savings Plan.

 

A participant may elect to change the investment options for future
contributions, which election shall be effective when the next contributions are
credited to the participant’s Plan Accounts.  A participant may elect to
reallocate to other investment options current Plan Accounts, which election
shall be effective at the same time as, and valued in accordance with, the
interfund transfer provisions under the Employee Savings Plan.  Such elections
shall be made by notification in the form and manner established by the Plan
Administrator from time to time.

 

6

--------------------------------------------------------------------------------


 

Earnings are credited to Plan Accounts through the date of distribution, and
amounts held for installment payments shall continue to be credited with
earnings, as specified in this Section 8.

 

9.                                       Distributions of Plan Accounts. 
Distributions of Plan Accounts shall be made in cash only, and to the extent
designated by the Plan Administrator, from the Rabbi Trust. Subject to
Section 9(c), distribution elections shall be effective as of the date received
by the Plan Administrator.

 

(a)                                  Elections as to timing.

 

(i)                                     Timing of distribution.  At the time of
the participant’s initial deferral election pursuant to Section 4(a), the
participant shall elect (in the form and manner established by the Plan
Administrator from time to time) to begin distributions (A) in the calendar year
following the calendar year of the participant’s Severance from Service Date;
(B) in the year following the year in which a participant attains age 70-1/2, if
later, or (C) any calendar year between (A) and (B). The single payment or the
first installment payment, whichever is applicable, shall be made within the
first sixty (60) days of the calendar year elected for distribution. Subsequent
installments, if any, shall be made within the first sixty (60) days of each
succeeding calendar year until the participant’s Plan Accounts are distributed. 
In the event no timely election is made, a participant shall receive the
distribution within the first sixty (60) days of the year following the
participant’s Severance from Service Date.

 

(ii)                                  Six-month delay for Key Employees.
Notwithstanding the foregoing, a participant who is also a Key Employee shall
receive no benefit payments before the date that is six months after the
participant’s Severance From Service Date.

 

7

--------------------------------------------------------------------------------

 

(b)                                 Elections as to form. At the time of the
participant’s initial deferral election pursuant to Section 4(a), the
participant shall elect (in the form and manner established by the Plan
Administrator from time to time) to receive distributions in a single payment or
in annual installments during a period not to exceed ten (10) years.   Such
annual installments shall be made on a ratable basis, except the participant may
elect a different initial installment payment (expressed as a percentage of the
participant’s Plan Account balance).  In the event no timely election is made, a
participant shall receive a distribution in a single payment.

 

(c)                                  Change of election. A participant can make
a subsequent distribution election as to timing or form.  However, such election
shall take effect no earlier than 12 months from the date the subsequent
election is received by the Plan Administrator, and will delay the benefit
commencement date five years from the date such payment would otherwise have
been paid.  If the participant elects a distribution pursuant to
Section 9(a)(i) or (b), a participant may revoke the election no later than 12
months before the scheduled payment date.

 

(d)                                 Benefits payable upon death: If the
participant dies without designating a beneficiary in accordance with
Section 10, or if the designated beneficiaries predeceases the participant, the
entire unpaid balance of his/her Plan Accounts shall be paid to the
participant’s estate within 60 days after notification to the Plan Administrator
of the participant’s death.

 

If the participant dies, the entire unpaid balance of the participant’s Plan
Accounts shall be paid to the beneficiary(ies) designated by the participant.
Payment shall be in the form of a lump sum, and shall be made within sixty (60)
days after notice of death is received by the Plan Administrator.

 

In the event a participant’s deferred Incentive Award is credited to the Plan
after the participant’s death, such Incentive Award shall be paid to the
participant’s beneficiary(ies) in the form of lump sum as soon as
administratively feasible.

 

8

--------------------------------------------------------------------------------


 

In the event that a participant’s beneficiary dies prior to the distribution of
the participant’s Plan Account, the entire unpaid balance of the participant’s
Plan Accounts shall be paid in a lump sum to the beneficiary(ies) designated by
the participant’s beneficiary by notification in the form and manner established
by the Plan Administrator from time to time or, if no designation was made, to
the estate of the participant’s beneficiary.  Payment shall be made within sixty
(60) days after notice of death is received by the Plan Administrator.

 

10.                                 Beneficiaries.  A participant shall have the
right to designate a beneficiary(ies) who is to receive a distribution pursuant
to Section 9 in the event of the death of the participant.

 

Any designation, change or rescission of the designation of beneficiary shall be
made by notification in the form and manner established by the Plan
Administrator from time to time.  The last designation of beneficiary received
by the Plan Administrator shall be controlling over any testamentary or
purported disposition by the participant (or, if applicable, the participant’s
beneficiary(ies)), provided that no designation, rescission or change thereof
shall be effective unless received by the Plan Administrator prior to the death
of the participant (or, if applicable, the participant’s beneficiary(ies)).

 

If the designated beneficiary is the estate, or the executor or administrator of
the estate, of the participant (or, if applicable, the participant’s
beneficiary(ies)), a distribution pursuant to Section 9 may be made to the
person(s) or entity (including a trust) entitled thereto under the will of the
participant (or, if applicable, the participant’s beneficiary(ies)), or, in the
case of intestacy, under the laws relating to intestacy.

 

11.                                 Valuation of Interest.  The Plan
Administrator shall cause the value of a participant’s Plan Accounts, at least
once per year as of December 31, to be determined separately and be reported to
Constellation Energy Group and the participant.  Valuation of a participant’s
Plan Accounts shall be determined in accordance with the procedures contained in
the Employee Savings Plan.

 

9

--------------------------------------------------------------------------------


 

12.                                 Withdrawals.

 

No withdrawals of Plan Accounts may be made, except a participant may at any
time request a hardship withdrawal from his/her Plan Accounts if he/she has
incurred an unforeseeable financial emergency.  An unforeseeable financial
emergency is defined as severe financial hardship to the participant resulting
from a sudden and unexpected illness or accident of the participant (or of
his/her spouse or dependents), loss of the participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the participant.  The need to send a
child to college or the desire to purchase a home are not considered to be
unforeseeable emergencies.  The circumstance that will constitute an
unforeseeable emergency will depend upon the facts of each case.

 

The amount of a hardship withdrawal will be limited to the amount reasonably
necessary to satisfy the financial need, which may include any amounts necessary
to pay Federal, state, local, or foreign taxes that are reasonably anticipated
to arise from the distribution.  Payment may not be made to the extent that such
hardship is or may be relieved (i) through reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship, or (iii) by cessation of deferrals under the Plan.

 

The request for hardship withdrawal shall be made by notification in the form
and manner established by the Plan Administrator from time to time.  Such
hardship withdrawal will be permitted only with approval of the Plan
Administrator.  The participant will receive a lump sum payment after the Plan
Administrator has had reasonable time to consider and then approve the request.

 

13.                                 Compliance with Code section 409A.  This
Plan is intended to comply and shall be administered in a manner that is
intended to comply with section 409A of the Code and shall be construed and
interpreted in accordance with such intent.  To the extent that an Award and/or
payment is subject to section 409A of the Code, it shall be awarded and/or paid
in a manner that will comply with section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue

 

10

--------------------------------------------------------------------------------


 

Service with respect thereto.  Any provision of this Plan that would cause an
Award and/or payment to fail to satisfy section 409A of the Code shall have no
force and effect until amended to comply with Code section 409A (which amendment
may be retroactive to the extent permitted by applicable law).

 

14.                                 Miscellaneous.  A participant’s Plan
Accounts shall not be subject to alienation or assignment by any participant or
beneficiary nor shall any of them be subject to attachment or garnishment or
other legal process except (a) to the extent specially mandated and directed by
applicable state or federal statute; and (b) as requested by the participant or
beneficiary to satisfy income tax withholding or liability.

 

This Plan may be amended from time to time or suspended or terminated at any
time at the written direction of the Committee.

 

No amendment to or termination of this Plan shall impair the rights of any
participant or beneficiary with respect to amounts in his/her Plan Accounts
before the date of such amendment or termination.

 

Participation in this Plan shall not constitute a contract of employment between
Constellation Energy Group and any person and shall not be deemed to be
consideration for, or a condition of, continued employment of any person.

 

The Plan, notwithstanding the creation of the Rabbi Trust, is intended to be
unfunded for purposes of Title I of the Employee Retirement Income Security Act
of 1974.  Constellation Energy Group shall make contributions to the Rabbi Trust
in accordance with the terms of the Rabbi Trust.  Any funds which may be
invested and any assets which may be held to provide benefits under this Plan
shall continue for all purposes to be a part of the general funds and assets of
Constellation Energy Group and no person other than Constellation Energy Group
shall by virtue of the provisions of this Plan have any interest in such funds
and assets.  To the extent that any person acquires a right to receive payments
from Constellation Energy Group under this Plan, such rights shall be no greater
than the right of any unsecured general creditor of Constellation Energy Group.

 

In the event Constellation Energy Group becomes a party to a merger,
consolidation, sale of substantially all of

 

11

--------------------------------------------------------------------------------


 

its assets or any other corporate reorganization in which Constellation Energy
Group will not be the surviving corporation or in which the holders of the
common stock of Constellation Energy Group will receive securities of another
corporation (in any such case, the “New Company”), then the New Company shall
assume the rights and obligations of Constellation Energy Group under this Plan.

 

This Plan shall be governed in all respects by Maryland law, without respect to
any conflicts of law principles.

 

12

--------------------------------------------------------------------------------


 

PART II:                                               FOR BENEFITS EARNED AND
VESTED BEFORE JANUARY 1, 2005

 

 

1.                                       Definitions.  All words beginning with
an initial capital letter and not otherwise defined herein shall have the
meaning set forth in the Employee Savings Plan.  All singular terms defined in
this Plan will include the plural and vice versa.  As used herein, the following
terms will have the meaning specified below:

 

“Basic Compensation” means such compensation as set forth in the Employee
Savings Plan, without regard to the Internal Revenue Code Section 401(a)(17)
annual compensation limitation.

 

“Committee” means the Compensation Committee of the Board of Directors of
Constellation Energy Group.

 

“Constellation Energy Group” means Constellation Energy Group, Inc., a Maryland
corporation, or its successor.

 

“Death Benefit Contributions” means the death benefit contributions described in
Section 8.

 

“Deferred Compensation” means any compensation payable by Constellation Energy
Group or its subsidiaries to a participant that is deferred under the provisions
of this Plan.

 

“Employee Savings Plan” means the Constellation Energy Group, Inc. Employee
Savings Plan as may be amended from time to time, or any successor plan.

 

“Executive Annual Incentive Plan” means the Executive Annual Incentive Plan of
Constellation Energy Group, Inc. as may be amended from time to time, or any
successor plan, and/or any other incentive plan designated in writing by the
Plan Administrator.

 

“Incentive Award” means an award granted under the Executive Annual Incentive
Plan or the Senior Management Annual Incentive Plan.

 

“Matching Contributions” means the matching contributions described in
Section 7.

 

“Plan Accounts” means amounts of a participant’s and employer’s contributions,
and earnings under the Plan.

 

13

--------------------------------------------------------------------------------


 

“Plan Administrator” means, as set forth in Section 2, the senior human
resources executive of Constellation Energy Group, Inc.

 

“Rabbi Trust” means the trust established by Constellation Energy Group pursuant
to Grantor Trust Agreement dated as of April 30, 1999 between Constellation
Energy Group and T. Rowe Price Trust Company.

 

“Rollover Contributions” means the rollover contributions described in
Section 9.

 

“Senior Management Annual Incentive Plan” means the Senior Management Annual
Incentive Plan of Constellation Energy Group, Inc. as may be amended from time
to time, or any successor plan, and/or any other incentive plan designated in
writing by the Plan Administrator.

 

“Termination From Employment” means a participant’s separation from service with
Constellation Energy Group or a subsidiary of Constellation Energy Group;
however, a participant’s transfer of employment to or from a subsidiary of
Constellation Energy Group shall not constitute a Termination From Employment.

 

2.                                       Plan Administration.  The senior human
resources executive of Constellation Energy Group, Inc. is the Plan
Administrator and has the sole authority (except as specified otherwise herein)
to interpret the Plan, and, in general, to make all other determinations
advisable for the administration of the Plan to achieve its stated objective.

 

Appeals of written decisions by the Plan Administrator may be made to the
Committee.  Decisions by the Committee shall be final and not subject to further
appeal.  The Plan Administrator shall have the power to delegate all or any part
of his/her duties to one or more designees, and to withdraw such authority, by
written designation.

 

3.                                       Eligibility and Participation.  Each
officer, management or key employee of Constellation Energy Group or its
subsidiaries, may be designated in writing by the Plan Administrator as eligible
to participate with respect to one or more of the provisions of Sections 4, 5,
6, 7, 8, and 9, which designation will also indicate whether all or part of such
participant’s Plan Accounts will be held in the Rabbi Trust.  Once designated,
eligibility shall continue until such designation is withdrawn at the

 

14

--------------------------------------------------------------------------------


 

discretion and by written order of the Plan Administrator.  Notwithstanding
subsequent withdrawal of eligibility of an employee, such an employee with Plan
Accounts will remain a participant of the Plan, except that no further deferrals
of compensation under the Plan are permitted.  While designated as eligible with
respect to one or more of the provisions of Sections 4, 5, 6, 7, 8, or 9, an
employee may participate in the Plan to the extent set forth in such
designation.

 

4.                                       Basic Compensation Deferral Election. 
Unless otherwise designated in writing by the Plan Administrator, a participant
may defer Basic Compensation as set forth in this Section 4.  A participant may
elect to defer up to 15% of monthly Basic Compensation.  A participant may also
elect to defer up to 85% of monthly Basic Compensation, if any, after cumulative
monthly Basic Compensation for the calendar year exceeds the dollar limitation
set forth in Internal Revenue Code Section 401(a)(17) (as adjusted by the
Commissioner for increases in the cost of living in accordance with Internal
Revenue Code Section 401(a)(17)(B)).  Any deferrals shall be in 1% multiples, or
in such other manner established by the Plan Administrator from time to time,
subject to adjustment as necessary to provide for any required withholding
taxes.  Such election shall be made by notification in the form and manner
established by the Plan Administrator from time to time, and shall be effective
as of the beginning of the month following the month during which the election
is received by the Plan Administrator.  Such election may be revoked by
notification in the form and manner established by the Plan Administrator from
time to time, and shall be effective as of the beginning of the month following
the month during which the revocation is received by the Plan Administrator.

 

5.                                       Incentive Award Deferral Election.  A
participant may elect to defer Incentive Award compensation in 1% multiples, or
in such other manner established by the Plan Administrator from time to time,
subject to adjustment as necessary to provide for any required withholding
taxes.  Such election shall be made annually by notification in the form and
manner established by the Plan Administrator from time to time.  Such annual
election shall be made prior to the Incentive Award performance year, and shall
be effective as of the first day of such performance year.  If a participant
initially becomes eligible to participate in the Plan during a performance year,
the election for such performance year

 

15

--------------------------------------------------------------------------------


 

must be made prior to the date the participant initially becomes eligible to
participate in the Plan, and shall be effective on such date.  Elections under
this Section are irrevocable once effective.

 

6.                                       Other Deferral Election.  A participant
may elect to defer, in 1% multiples, other forms of compensation that are
designated in writing by the Plan Administrator.  Such election must be made
prior to the date the compensation is earned by the participant, by notification
in the form and manner established by the Plan Administrator from time to time. 
Such election is effective as of the date the compensation is earned.  Elections
under this Section are irrevocable once effective.

 

7.                                       Matching Contributions. Matching
Contributions are made by Constellation Energy Group to the Plan, after a
participant’s cumulative monthly Basic Compensations for the calendar year
exceeds the dollar limitation set forth in Internal Revenue Code
Section 401(a) (17) (as adjusted by the Commissioner for increases in the cost
of living in accordance with Internal Revenue Code Section 401(a) (17) (B)), in
an amount equal to the rate of Company Matching Contributions under the Employee
Savings Plan multiplied by a participant’s monthly Basic Compensation deferral.

 

8.                                       Death Benefit Contribution. 
Constellation Energy Group made contributions to separate Plan Account balances
during 2001 on behalf of certain participants in connection with modifications
made to the Company’s management death benefit program.

 

9.                                       Rollover Contributions.  A participant
may rollover into this Plan the participant’s benefit earned and vested prior to
January 1, 2005 under the Constellation Energy Group, Inc. Supplemental Pension
Plan, Senior Executive Supplemental Plan, Senior Management Supplemental Pension
Plan, the Supplemental Executive Pension Plan, or the Benefit Restoration Plan
(collectively, SERPs), upon the participant’s retirement under a SERP, but for
the Benefit Restoration Plan only if the present value of such participant’s
benefit under that plan is at least $50,000.

 

10.                                 Plan Accounts. Contributions shall be
(i) credited to participant Plan Accounts as soon as practicable; (ii) to the
extent designated by the Plan Administrator, held for the benefit of the
participant in the Rabbi Trust; and

 

16

--------------------------------------------------------------------------------

 

(iii) credited with earnings at the T. Rowe Price Summitt Cash Reserves Fund
rate, or such other fund as shall replace this fund in the Employee Savings
Plan.  However, a participant may elect (by notification in the form and manner
established by the Plan Administrator from time to time) to have all or a
portion of his/her Plan Accounts credited with earnings at a rate equal to the
T. Rowe Price Summitt Cash Reserves Fund rate, the T. Rowe Price New Income Fund
rate, or one or more of the rates earned by investment options available under
the Employee Savings Plan, except the Common Stock Fund and the Stable Value
Fund.  Earnings are credited to Plan Accounts commencing on the day the
contributions are credited to the Plan Accounts.  Plan Accounts will be valued
daily in the same manner as for Investment Funds under the Employee Savings
Plan.

 

A participant may elect to change the investment options for future
contributions, which election shall be effective when the next contributions are
credited to the participant’s Plan Accounts.  A participant may elect to
reallocate to other investment options current Plan Accounts, which election
shall be effective at the same time as, and valued in accordance with, the
interfund transfer provisions under the Employee Savings Plan.  Such elections
shall be made by notification in the form and manner established by the Plan
Administrator from time to time.

 

11.                                 Distributions of Plan Accounts. 
Distributions of Plan Accounts shall be made in cash only, and to the extent
designated by the Plan Administrator, from the Rabbi Trust.

 

(a)                                  Elections as to timing. Prior to the end of
the thirtieth (30th) calendar day after the date of a participant’s Termination
From Employment such participant must elect the timing of distributions of
his/her Plan Accounts.  The participant may elect (by notification in the form
and manner established by the Plan Administrator from time to time) to begin
distributions (i) in the calendar year following the calendar year of the
participant’s Termination From Employment, (ii) in the year following the year
in which a participant attains age 70-1/2, if later, or (iii) any calendar year
between (i) and (ii).

 

(b)                                 Elections as to form. A participant may
elect (by notification in the form and manner established by

 

17

--------------------------------------------------------------------------------


 

the Plan Administrator from time to time) to receive distributions in a single
payment or in annual installments during a period not to exceed twenty-five (25)
years.  Such annual installments shall be made on a ratable basis, except the
participant may elect a different initial installment payment (expressed as a
percentage of the participant’s Plan Account balance).  The single payment or
the first installment payment, whichever is applicable, shall be made within the
first sixty (60) days of the calendar year elected for distribution.  Subsequent
installments, if any, shall be made within the first sixty (60) days of each
succeeding calendar year until the participant’s Plan Accounts are distributed. 
In the event no election is made prior to the end of the thirtieth (30th)
calendar day after the date of a participant’s Termination From Employment, a
participant shall receive a distribution in a single payment within the first
sixty (60) days of the following year.

 

Earnings are credited to Plan Accounts through the date of distribution, and
amounts held for installment payments shall continue to be credited with
earnings, as specified in Section 11.

 

(c)                                  Revocation of elections.  A participant’s
distribution election is irrevocable on the thirtieth (30th) calendar day after
the date of a participant’s Termination From Employment; provided, however a
participant may subsequently make a one-time post-employment termination
distribution election to receive a lump-sum payout of the participant’s
remaining balance, provided such election is made no later than December 31 of
the year that is at least one full calendar year prior to the distribution date,
and is in the form and manner established by the Plan Administrator.

 

(d)                                 Benefits payable upon death. If the
participant dies without designating a beneficiary in accordance with
Section 12, or if none of the designated beneficiaries are alive, the entire
unpaid balance of his/her Plan Accounts shall be paid to the participant’s
estate within 60 days after notification to the Plan Administrator of the
participant’s death.

 

If the participant who has designated a beneficiary(ies) in accordance with
Section 12 dies,

 

18

--------------------------------------------------------------------------------


 

the entire unpaid balance of the participant’s Plan Accounts shall be paid to
the beneficiary(ies) designated by the participant.  Payment shall be in the
form of a lump sum, and shall be made within sixty (60) days after notice of
death is received by the Plan Administrator.

 

In the event a participant’s deferred Incentive Award is credited to the Plan
after the participant’s death, such Incentive Award shall be paid to the
participant’s beneficiary(ies) in the form of a lump sum as soon as
administratively feasible.

 

In the event that a participant’s beneficiary does prior to the distribution of
the participant’s Plan Accounts, the entire unpaid balance of the participant’s
Plan Accounts shall be paid to the beneficiary(ies) designated by the
participant’s beneficiary by notification in the form and manner established by
the Plan Administrator from time to time or, if no designation was made, to the
estate of the participant’s beneficiary(ies).  Payment shall be made within
sixty (60) days after notice of death is received by the Plan Administrator.

 

12.                                 Beneficiaries.  A participant shall have the
right to designate a beneficiary(ies) who is to receive a
distribution(s) pursuant to Section 11 in the event of the death of the
participant.

 

Any designation, change or rescission of the designation of beneficiary shall be
made by notification in the form and manner established by the Plan
Administrator from time to time.  The last designation of beneficiary received
by the Plan Administrator shall be controlling over any testamentary or
purported disposition by the participant (or, if applicable, the participant’s
beneficiary(ies)), provided that no designation, rescission or change thereof
shall be effective unless received by the Plan Administrator prior to the death
of the participant (or, if applicable, the participant’s beneficiary(ies)).

 

If the designated beneficiary is the estate, or the executor or administrator of
the estate, of the participant (or, if applicable, the participant’s
beneficiary(ies)), a distribution pursuant to Section 11 may be made to the
person(s) or entity (including a trust) entitled thereto under the will of the
participant

 

19

--------------------------------------------------------------------------------


 

(or, if applicable, the participant’s beneficiary(ies)), or, in the case of
intestacy, under the laws relating to intestacy.

 

13.                                 Valuation of Interest.  The Plan
Administrator shall cause the value of a participant’s Plan Accounts, at least
once per year as of December 31, to be determined separately and be reported to
Constellation Energy Group and the participant (or, if applicable, the
participant’s beneficiary(ies)).  Valuation of a participant’s Plan Accounts
shall be determined in accordance with the procedures contained in the Employee
Savings Plan.

 

14.                                 Withdrawals.  No withdrawals of Plan
Accounts may be made, except a participant may at any time request a hardship
withdrawal from his/her Plan Accounts if he/she has incurred an unforeseeable
financial emergency.  An unforeseeable financial emergency is defined as severe
financial hardship to the participant resulting from a sudden and unexpected
illness or accident of the participant (or of his/her dependents), loss of the
participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the participant.  The need to send a child to college or the desire to purchase
a home are not considered to be unforeseeable emergencies.  The circumstance
that will constitute an unforeseeable emergency will depend upon the facts of
each case.

 

A hardship withdrawal will be permitted by the Plan Administrator only as
necessary to satisfy an immediate and heavy financial need.  A hardship
withdrawal may be permitted only to the extent reasonably necessary to satisfy
the financial need and any anticipated taxes that arise from the distribution. 
Payment may not be made to the extent that such hardship is or may be relieved
(i) through reimbursement or compensation by insurance or otherwise, (ii) by
liquidation of the participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship, or (iii) by cessation
of deferrals under the Plan.

 

The request for hardship withdrawal shall be made by notification in the form
and manner established by the Plan Administrator from time to time.  Such
hardship withdrawal will be permitted only with approval of the Plan
Administrator.  The participant will receive a lump sum payment after the Plan
Administrator has had reasonable time to consider and then approve the request.

 

20

--------------------------------------------------------------------------------


 

15.                                 Miscellaneous.  A participant’s Plan
Accounts shall not be subject to alienation or assignment by any participant or
beneficiary nor shall any of them be subject to attachment or garnishment or
other legal process except (i) to the extent specially mandated and directed by
applicable State or Federal statute; and (ii) as requested by the participant or
beneficiary to satisfy income tax withholding or liability.

 

This Plan may be amended from time to time or suspended or terminated at any
time at the written direction of the Committee.  No amendment to or termination
of this Plan shall impair the rights of any participant or beneficiary with
respect to amounts in his/her Plan Accounts before the date of such amendment or
termination.

 

Participation in this Plan shall not constitute a contract of employment between
Constellation Energy Group and any person and shall not be deemed to be
consideration for, or a condition of, continued employment of any person.

 

The Plan, notwithstanding the creation of the Rabbi Trust, is intended to be
unfunded for purposes of Title I of the Employee Retirement Income Security Act
of 1974.  Constellation Energy Group shall make contributions to the Rabbi Trust
in accordance with the terms of the Rabbi Trust.  Any funds which may be
invested and any assets which may be held to provide benefits under this Plan
shall continue for all purposes to be a part of the general funds and assets of
Constellation Energy Group and no person other than Constellation Energy Group
shall by virtue of the provisions of this Plan have any interest in such funds
and assets.  To the extent that any person acquires a right to receive payments
from Constellation Energy Group under this Plan, such rights shall be no greater
than the right of any unsecured general creditor of Constellation Energy Group.

 

In the event Constellation Energy Group becomes a party to a merger,
consolidation, sale of substantially all of its assets or any other corporate
reorganization in which Constellation Energy Group will not be the surviving
corporation or in which the holders of the common stock of Constellation Energy
Group will receive securities of another corporation (in any such case, the “New
Company”), then the New Company shall assume the rights and obligations of
Constellation Energy Group under this Plan.

 

21

--------------------------------------------------------------------------------


 

This Plan shall be governed in all respects by Maryland law, without respect to
any conflict of laws principles.

 

22

--------------------------------------------------------------------------------
